The determinative rule applied by the majority is well established. Stated another way, it is that when, under a contract, the right of control extends beyond result to the manner and means of accomplishing a result, independent contract vanishes and the relationship of employer and employe arises. *Page 188 
As recognized by the majority, manner and means, as opposed to result, "necessarily vary in kind and degree with each fact situation." Thus, as a premise of logical decision, there must be clear determination of what is "result" and what are "manner and means." Obviously, the same act or process may be "manner and means" in one case and "result" in another, depending largely upon what the contract seeks to accomplish. For instance, if this contract had contemplated construction by Anfinson of a farmhouse from lumber cut from the log pile, a right in the lodge to dictate dimensions of the lumber and where it should be stored prior to use could well be control over "manner and means." But this contract was for "conversion of the logs into lumber," and the "result" was lumber — cut, sorted, and piled in a certain manner.
The important point is that Anfinson, from all that appears, was not concerned with dimensions of the lumber, because he was being paid according to the amount of lumber produced regardless of size or type. Admittedly, there was some difference in the effort required to produce various sizes and types. But the evidence requires belief that both Anfinson and Danskin realized, in view of the large amount of logs to be converted and the nature of the lodge's business, that as time went on the needs of the lodge would change. The only reasonable implication, borne out by all the evidence, is that within reasonable limits the lodge had the privilege of specifying the sizes and types desired. But how can it be said that this right was control over "manner and means" of producing the lumber?
At the outset, the "understanding" was that Anfinson would "work up as much two-inch lumber as possible." After part of the sawing had been done, the lodge asked that he "change the sawing to one-inch material of, I believe, eight-foot length, as much as possible." The lodge made various requests as to length desired. To a large extent this factor was determined by length of available logs. Beyond that, it seems to have made little difference to Anfinson whether the boards were to be 8 or 12 feet long.
These instructions, it is said for the majority, "show actual *Page 189 
control of method." Upon analysis, however, what were they but specifications of the type of result desired, just as though in a contract for painting houses the owner requests that the first be brown and later that the rest be white?
Similarly and for stronger reason, the requests for reports in the nature of an inventory of work done, and that the lumber be piled according to type of wood, were properly made under the contract and related solely to "result." As pointed out above, it might be otherwise under an agreement contemplating different results. For example, if it were for transporting lumber from freight cars to lumberyard, instructions relating to where and how to pile it in transit might well concern means and manner.
It is said that the "informality and indefiniteness of the agreement is some evidence of an employer-employe relationship." But the contract was sufficiently definite in important respects. At all times the reference was to a certain log pile on the Millam farm estimated to contain 40,000 board feet of lumber, and Anfinson was to receive five dollars per 1,000 feet converted therefrom. Sawing logs was Anfinson's principal occupation, and he owned a mill which he dismantled and moved to the logs when, as here, the job was large enough to warrant it. Each of these terms and factors is important though not controlling. Together they compel an implication that all of the logs were to be converted under the contract. Certainly, those terms of a contract which are necessarily implied are, for that reason alone, of no less dignity than the express. The lodge, too plainly for reasonable debate, lacked that "unfettered right of discharge or termination" from which could arise a control over manner and means of performance.Cf. Bolin v. Scheurer, 210 Minn. 15, 18,297 N.W. 106, 107.
There is a total absence of evidence that Anfinson was told by the lodge when to work, where to work, how to work, or how much help to engage. There is nothing from which to infer that under the contract the lodge had a right of control, though unexercised, which extended beyond "result" to "manner and means" of performance. Thus, I cannot agree with the finding of the commission, *Page 190 
affirmed by the majority of this court, that the letters "imply a right of control by the company [the lodge] over these wood sawing operations" sufficient to justify a conclusion that an employer-employe relationship existed.